Exhibit 10.20.1
AMENDMENTS TO
VISTEON CORPORATION
NON-EMPLOYEE DIRECTOR STOCK UNIT PLAN
(the “Directors’ Unit Plan”)
     As approved by the Board of Directors on March 27, 2009, paragraph (h) of
Section 2 of the Directors’ Unit Plan shall be amended to read as follows:
(h) “Exchange” means the principal securities exchange on which the Company’s
stock is traded or the over-the-counter market if the Company’s stock is not
traded on a securities exchange.
     As approved by the Board of Directors on March 27, 2009, paragraph (a) of
Section 4 of the Directors’ Unit Plan shall be amended to read as follows:
(a) Mandatory Deferrals. On the day after the date of each regular annual
meeting of stockholders of the Company, the Mandatory Deferral Account of each
Participant who is then an Outside Director shall be credited with a number of
additional Visteon Stock Units equal to the result obtained by (i) dividing (A)
$70,000; provided, however, that such amount shall be $59,925 from and after
April 1, 2009 until such time as the Board shall determine that a higher amount
up to $70,000 shall be in effect (B) by the average of the high and low prices
at which a share of Company Stock shall have been sold on the Exchange on such
date; and (ii) rounding the quotient to four decimal places (each a “Mandatory
Deferral”).
     As approved by the Board of Directors on March 27, 2009, Sections 5(a),
6(c)(1) and 6(c)(2) of the Directors’ Unit Plan shall be amended by deleting the
phrase “regular way” everywhere it appears therein.

 